NILES, J.—
The question involved in this ease is this: Can a husband and wife holding property as tenants by the entire-ties give to a purchaser of that property such a merchantable title as will enable them to enforce specific performance against him, provided there is an outstanding judgment against the husband?
It seems to the court that this question must be answered in the affirmative. It certainly must be so answered unless the judgment creates a lien; but, in the language of our Court of Appeals, “judgments create liens only because the land is made liable by statute to be seized and sold on execution.”
There is nothing here that can be seized and sold under execution upon this judgment recovered against the husband. It seems to be settled law in Maryland, that the husband could sell no interest in property held by him and his wife by this tenure without the joinder of his wife and equally well-settled that a judgment creditor can never acquire in any property more rights than are possessed by the judgment debtor. A decree will be signed in favor of the plaintiff.